DETAILED ACTION
Claims 7 and 17 have been cancelled.

Claims 1-6 and 8-16 are allowed. The following is an examiner’s statement of reasons for allowance: 

Luo et al. (US 8,280,671) and Sexton et al. (US 8,693,597) are considered as the closest prior art to the claimed invention. Luo discloses techniques for data gathering in large-scale wireless sensor networks (Abstract), wherein a first sensor node transits to a second sensor node a first value that is a product of a first pseudo-random number and the sensor reading of a first sensor, wherein the second sensor node transmits a sum of the first value and a second value that is a product of a second pseudo-random number and the sensor reading of a second sensor. The transmitted sum of the first and second values will be received and processed by a data collection device (col. 3, lines 15-40; Figs. 2, 12-14). Sexton (Abstract; Title; and Figs. 1-6; col. 6, lines 6-23) discloses methods, devices and systems for sensor-based wireless communication systems using compressive sampling are provided. The methods for sampling signals comprises receiving, over a wireless channel, a user equipment transmission based on an S-sparse combination of a set of vectors; down converting and discretizing the received transmission to create a discretized signal; correlating the discretized signal with a set of sense waveforms to create a set of samples, wherein a total number of samples in the set is equal to a total number of sense waveforms in the set, wherein the set of sense waveforms does not match the set of vectors, and wherein the total number of sense waveforms in the set of sense waveforms is fewer 

Regarding claims 1-6 and 8-11, neither Luo nor Sexton discloses or suggests a method for adaptively determining a sampling scheme applied at a first sensor from among a plurality of sensors for sampling sensor data values corresponding to a signal that includes features of determining a critical signal condition associated with the first sensor, wherein said determining comprises: approximating a frequency decomposition of the signal sampled by the first sensor based on the received sensor data associated with the first sensor, wherein said approximating is further based on a sparsity and a sparsifying transform associated with the first compressive sampling scheme, comparing the approximated frequency decomposition with a predefined frequency decomposition, and determining that the critical signal condition is fulfilled if the approximated frequency decomposition matches the predefined frequency decomposition. Therefore, the claims are allowed.

Regarding claims 12-16, neither Luo nor Sexton discloses or suggests a device for adaptively determining a sampling scheme applied at a first sensor from among a plurality of sensors for sampling sensor data values corresponding to a signal that includes features of
determining a critical signal condition associated with the first sensor by: approximating a frequency decomposition of the signal sampled by the first sensor based on the received sensor data associated with the first sensor, wherein said approximating is further based on a sparsity and a sparsifying transform associated with the first compressive sampling scheme, and comparing the approximated frequency decomposition with a predefined frequency 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809